811 F.2d 605
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Darwin GRAVITT, Plaintiff-Appellant,v.James POGATS, Defendant-Appellee.
Nos. 86-1979, 86-1981 and 86-1982.
United States Court of Appeals, Sixth Circuit.
Dec. 29, 1986.

Before KENNEDY, MARTIN and MILBURN, Circuit Judges.

ORDER

1
These appeals have been referred to this panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.


2
This pro se plaintiff has filed four notices of appeal from a final judgment entered on April 23, 1986.  The court has jurisdiction to review the judgment under case no. 86-1980;  however, as is so often the case with plaintiff's papers, his other three notices of appeal are defective and duplicitous of each other.


3
The appeal docketed under 86-1979 is a duplication of an earlier appeal docketed under 86-1565;  this case was dismissed for lack of jurisdiction on September 29, 1986.  The appeal docketed under 86-1979 should, accordingly, likewise be dismissed for lack of jurisdiction.  The third and fourth notices of appeal generated the appeals under 86-1981 and 86-1982.  These notices of appeal, however, were filed beyond the thirty-day time period for filing notices of appeal under Rule 4(a), Federal Rules of Appellate Procedure.  Late filing of the notices of appeal cannot be excused under the rules;  Peake v. First National Bank & Trust Co., 717 F.2d 1016 (6th Cir.1983);  and this court cannot extend the time for filing the notices of appeal.  Rule 26(b), Federal Rules of Appellate Procedure.


4
The appeals docketed under 86-1979, 86-1981 and 86-1982 are, accordingly, hereby dismissed for lack of jurisdiction pursuant to Rule 9(d)(1), Rules of the Sixth Circuit.  Plaintiff's appeal docketed under 86-1980 will proceed in normal course.


5
The court is constrained to address an additional matter in light of the plaintiff's voluminous and duplicitous litigation in the Sixth Circuit.  The plaintiff is well-known in our circuit.  He has filed forty-three appeals with this court which have been docketed under the following case numbers:  85-1724, 85-1725, 86-1066, 86-1405, 86-1557, 86-1584, 86-1565, 86-1566, 86-1617, 86-1618, 86-1619, 86-1643, 86-1742, 86-1834, 86-1907, 86-1908, 86-1909, 86-1910, 86-1914, 86-1915, 86-1916, 86-1917, 86-1918, 86-1919, 86-1950, 86-1951, 86-1969, 86-1971, 86-1972, 86-1973, 86-1974, 86-1975, 86-1976, 86-1977, 86-1978, 86-1979, 86-1980, 86-1981, 86-1982, 86-1989, 86-1990, 86-2014, 86-2036.


6
Haivng filed these appeals which on their face appear to be an abuse of plaintiff's right to appeal to this court,


7
Plaintiff is hereby advised that these duplicitous appeals will no longer be tolerated by this court.  If such filings persist, damages and costs will have to be imposed against the plaintiff pursuant to Rule 38 and 39, Federal Rules of Appellate Procedure.